Citation Nr: 1606398	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  14-23 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran limited the appeal to the issue identified on the title page.

Additional evidence was obtained subsequent to the issuance of an April 2014 statement of the case.  In light of the decision below granting the benefit sought in full, the case need not be remanded for RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).  


FINDINGS OF FACT

The Veteran's erectile dysfunction is caused by service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 

Post-service medical treatment records show that the Veteran had been diagnosed as having erectile dysfunction.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met. 

The Veteran is service connected for diabetes mellitus and coronary artery disease (CAD), which the Veteran contends in part is causing his erectile dysfunction.  

During a March 2012 VA examination, the examiner noted that the Veteran had known risk factors of hyperlipidemia, CAD, hypertension, diabetes and age over 50 for developing erectile dysfunction.  During a March 2014 VA examination, the Veteran was diagnosed as having erectile dysfunction.  The examiner stated that his known erectile dysfunction risk factors are hypertension, hyperlipidemia, obesity, diabetes mellitus, and natural aging.

Although the Veteran's erectile dysfunction could be due to aging, it could also be due to diabetes mellitus.  In consideration of this evidence, the Board finds, after resolving reasonable the benefit of the doubt in his favor, the Veteran's erectile dysfunction is caused by his service-connected diabetes mellitus as both the VA examiners found that this was a risk factor of his erectile dysfunction.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for erectile dysfunction is warranted on a secondary basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.

ORDER

Service connection for erectile dysfunction, as a disability associated with service-connected diabetes mellitus, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


